                                                            l(RAVET & VOGEL, LLP
                                                                      Attorneys at Law




                                                      September 14, 2020
VIA ECF
Hon. I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Courtroom 8B South, Chambers 921 South
Brooklyn, New York 1120 I

                  Re: State Farm vs. Jules Francis Parisien., et al, 18-cv-00289, E.D.N.Y.
                      Withdrawal of Defendants' Motions to Dismiss Second Amended
                      Complaint (DE216 and DE217)

Dear Judge Glasser:

        We represent defendant Tatiana Rybak in the above referenced matter who previously
interposed a motion to dismiss Plaintiff State Farm's Second Amended Complaint (DE216). In
accordance with Mr. Kessler's email of September I 0, in light of the recent stipulations and order
of dismissal (DE255 and DE253), said Motion on behalf of Tatiana Rybak is moot and accordingly
is hereby withdrawn on consent.

        We have also been authorized to write to the Court on behalf of Andrew Fisher, Esq. who
previously filed a motion to dismiss on behalf of his clients AB Quality Health Supply Corp., Allan
L. Buslon, MSB Physical Therapy P.C., Madison Products of USA, Inc., Maiga Products
Corporation, Maria Masigla, Personal Home Care Products Corp., and Quality Health Supply
Corp. (DE2 l 7). In accordance with Mr. Kessler's email of September 10, in light of the recent
stipulations and order of dismissal (DE255 and DE253), said Motion (DE217) is moot and
accordingly is hereby withdrawn on consent.


                                      Respectfully,

                                      KRA VET & VOGEL, LLP




                                                                                 j ti�1l��
                                             Donald J. Kra'vet



Cc.: All counsel via ECF
                                                                             I   ,j Al /!\l�ci
  555 Fifth Avenue• New York, New York 10017• 212-997-7634• 212-986-5316 (fax)• www.kvnyla,;;�m          ti, ( flj
                                                                                                  O}
                                     DKravct@kvnylaw.com                                          '-"/ ) 'f
